ACCEPTED
                                                                                       01-15-00700-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                11/16/2015 12:31:53 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK



                         No. 01-15-00700-CR
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                   IN THE FIRST COURT OF APPEALS
                                                               11/16/2015 12:31:53 AM
                         AT HOUSTON, TEXAS
                                                                CHRISTOPHER A. PRINE
                                                                        Clerk


                     LEROY EDWARD JANECKA, JR.

                                              Defendant- Appellant
                                      vs.

                          THE STATE OF TEXAS

                                              Plaintiff- Appellee


               On Appeal from the Second 25th District Cout1
                       of Colorado County, Texas
                   Hon. Michael McCormick Presiding
                    Trial Cout1 Cause No. 15-042-CR


     APPELLANT'S CORRECTED MOTION TO DISMISS APPEAL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellant Leroy Edward Janecka, Jr. files this corrected motion to

dismiss appeal, and in support thereof respectfully states as follows:

      Appellant wishes to dismiss this appeal because he has entered into a

plea agreement in Trial Cout1 Cause No. 15-096-CR, State v. Leroy Edward

Janecka , with the agreement being that No. 15-096-CR would be dismissed

if this appeal was dismissed. Mr. Janecka has consulted with his attorney on

appeal in this case, and with the Colorado County Public Defender's Office,
which represents him in the case just referenced. Attached to this motion

is the November 2, 2015 letter from the Colorado County Public

Attorney's Office addressed to this writer discussing that agreement, which

is signed by both Mr. Janecka and his trial counsel in No. 15-096-CR.

Accordingly, appellant Leroy Edward Janecka, Jr. asks this court to dismiss

this appeal. Pursuant to Tex. R. App. P. 42.2(a), appellant has signed this

motion indicating he wishes to have this appeal dismissed.

      WHEREFORE, PREMISES CONSIDERED, appellant Leroy Edward

Janecka, Jr. respectfully prays that this court grant this motion and dismiss

the appeal.
                                                                         mitted,




                                           LEROY EDWARD JANECKA, JR.

                                                                              and



                                                    GREGORY SHERWOOD
                                                                 ATTORNEY
                                                             P.O. Box 200613
                                                    Austin, Texas 78720-0613
                                                               (512) 484-9029
                                                     Texas Bar No. 18254600

                                         Court-Appointed Attorney on Appeal
                                       for appellant Leroy Edward Janecka, Jr.

                                       2
                        CERTIFICATE OF SERVICE

       I hereby ce1iify that this document was served by first class U.S. mail
upon the attorney representing the State in this appeal, County Attorney Jay
E. Johannes, Colorado County Attorney's Office, Colorado County
Coutihouse, 400 Spring, Room 204, Columbus, Texas 78934, and upon the
attorney representing appellant in Trial Court No. 15-096-CR, Louis A.
Gimbert, Colorado County Public Defender's Oftice, 400 Spring Street,
Suite 102, Columbus, Texas 78934, on November 16,2015.




                   Certification of Word Count Compliance

      According to the WordPerfect program used to create this document,

there are 3 79 words in this document.




                                         3
                                          COLORADO COUNTY

                         OFFICE OF THE PUBLIC DEFENDER
                                     400 SPRING STEET; SUITE 102
                                       COLUMBUS, TEXAS 78934

PUBLIC DEFENDER                                                                              TELEPHONE
K. S. " GATOR" DUNN                                                                           (979) 732-9425


ASSISTANT PUBLIC DEFENDER                                                                     FACSIMILE
LOUIS A. GIMBERT                                                                             (979)732-2934



November 2, 2015



Law Office of Gregory Sherwood
State and Federal Appeals in Texas
PO Box 200613
Austin, Texas 78720

Re : State of Texas v. Leroy Janecka, Jr.; Cause No. 15-096

Mr. Sherwood :

I represent Leroy Janecka, Jr. for a charge of Manufacture I Delivery of a Controlled Substance in Penalty
Group 1, between 4 and 200 grams, in Cause No . 15-096 . As I understand, Mr. Janecka was already
convicted in several counts of CR 15-042, and has filed a notice of appeal under that cause number.

Mr. Janecka has reached an agreement with the Colorado County Attorney's office to abandon his
appeal of his convictions under cause number CR 15-042 . In return, Mr. Johannes has agreed to dismiss
Cause No. 15-096 .

If you would please file the necessary paperwork to dismiss the appeal on Mr. Janecka's behalf, I would
greatly appreciate your assistance . Upon receipt of conformation of the dismissal of the appeal, I would
ask that you forward same to me so I can secure the dismissal of Cause No. 15-096.




t;?O.Jiw
Louis A. Gimbert
Assistant Public Defender